Name: Commission Regulation (EEC) No 732/92 of 24 March 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3. 92 No L 81 /9Official Journal of the European . Communities COMMISSION REGULATION (EEC) No 732/92 of 24 March 1992 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 27 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1992. For the Commission Karel VAN MIERT Member of the Commission ( ») OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L. 81 /10 Official Journal of the European Communities 26. 3. 92 ANNEX Code CN code Description \ Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 0701 90 51 ] 0701 90 59| 0702 00 101 0702 00 90 | 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 101 ex 0704 10 90 1 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 101 0705 1 1 901 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 19 / 0708 10 101 0708 10 90 0708 20 10 0708 20 90| 0708 20 101 0708 20 90 | ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 1 ex 0804 40 90 ) New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad ( beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 40,15 1688 318,47 114,40 4811 907,40 32,70 1 375 259,36 170,04 7151 1348,73 30,35 1 276 240,49 31,88 1340 252,88 53,72 2267 423,88 23,05 975 182,88 74,37 3127 589,92 74,04 3114 587,32 94,84 3988 752,26 22,96 965 182,14 42,78 1 799 339,35 71,44 3257 614,26 71.04 2987 563,50 293,99 12363 2331,79  219,51 9231 1741,07 337,29 14184 2675,22 92,83 3894 734,40 81,09 3410 643,16 367,25 15444 2912,85 275,35 11580 2 1 83,94 110,50 4647 876,49 57,22 2406 453,85 713,23 30060 5626,73 127,43 5359 1010,76 63.05 2651 500,14 38,41 1614 304,72 98,95 4174 781,50 131,65 5522 1041,42 52,20 2195 414,06 49,31 2074 391,17 136,67 5748 1084,06 82,04 233.75 66,81 347,44 61,99 65,14 110,06 47,36 151,96 151,29 193,78 46,92 87,41 158,23 145,16 600,68 448,51 689,15 189,09 165,68 750.36 562,59 225,78 116,91 460,68 260.37 128,83 78,38 202,59 268,14 106,66 100,76 279,25 278,44 9493 30,77 61665 92,37 28,67 793,34 27047 87,67 175698 263,18 81,70 226,76 7731 25,06 50220 75,22 23,35 1 179,21 40203 130,31 261 153 391,19 121,44 211,30 7174 23,24 46691 69,78 21,59 221,09 7537 24,43 48965 73,34 22,77 374,08 11735 41,29 82719 124,09 37,72 160,54 5181 17,70 35248 53,35 16,11 515.78 17584 56,99 114227 171,10 53,11 513.50 17506 56,74 113722 170,34 52,88 657.71 22423 72,68 145660 218,18 67,73 159,25 5429 17,59 35268 52,83 16,40 296,70 10115 32,78 65709 98,42 30,55 537,06 18310 59,35 118940 178,16 55,31 492,67 16797 54,44 109111 163,44 50,73 2038,70 69506 225,30 451502 676,32 209,96 1522,23 51897 168,22 337122 504,98 156,77 2338,96 79742 258,48 517999 775,92 240,88 645,42 21793 71,04 142837 212,96 66,61 562,32 19171 62,14 124534 186,54 57,91 2546,73 86826 281,44 564012 844,85 262,27 1909,44 65099 211,01 422875 633,43 196,64 766,32 26126 84,68 169713 254,22 78,92 396,81 13528 43,85 87879 131,63 40,86 4977,83 162425 546,18 1092598 1645,94 501,92 883.72 30128 97,66 195713 293,16 91,01 437,28 14908 48,32 96842 145,06 45,03 267.79 8982 29,39 59164 88,32 27,15 690.51 22594 75,77 151536 228,30 69,55 915,24 30904 100,74 * 202551 301,99 94,47 362,02 12342 40,00 80174 120,09 37,28 342,01 11660 37,79 75743 113,45 35,22 947.80 32313 104,74 209905 314,42 97,61 26. 3. 92 Official Journal of the European Communities No L 81 /11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 149,35 6281 1 184,60 305,15 1 035,70 35310 114,45 229372 343,58 106,66 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 J2  Sanguines and semi-san- 5216 2m 4J3 ?4 106 5g m ?4 12332 39^? g0n3 12000 3?250805 10 31 guines ' ' 0805 10 41 2.60.2 0805 10 151  Navels, Navelines, Nave 0805 ! 0 25 ' lates' Salustianas' Je,r"as' 40,27 1693 319,47 82,29 279,32 9522 30,86 61859 92,66 28,760805 10 35 Valencia lates, Maltese, ' ... 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  0thers 23&gt;74 998 188 '15 48 '54 164'94 5596 18'17 36391 54'61 ^3 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 148,44 6 242 1177,36 303,29 1 029,37 35094 113,75 227970 341,48 106,01 2.70.2 ex 0805 20 30  Monreales and Satsumas 55,39 2329 439,38 113,18 384,15 13097 42,45 85077 127,44 39,56 2.70.3 ex 0805 20 50  Mandarins and wilkings 60,07 2525 476,03 122,82 417,30 14158 45,99 92072 138,19 42,83 I 270 4 ex 0805 20 90 (  Tangerines and others 70,79 2 977 561,53 144,65 490,95 16738 54,25 108729 162,86 50,56 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 34,20 1438 271,29 . 69,88 237,19 8086 26,21 52531 78,68 24,42 limonum) fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 115,84 4871 918,79 236,68 803,30 27387 88,77 177904 266,48 82,73 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 28,53 1 199 226,30 58,29 197,86 6745 21,86 43819 65,63 20,37 2.90.2 ex 0805 40 00  pink 64,77 2 724 513,74 132,34 449,17 15313 49,63 99475 149,00 46,25 2.100 0806 10 11 0806 10 15 Table grapes 116,62 4904 924,98 238,28 808,71 27571 89,37 179102 268,28 83,28 0806 10 19) 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 79,69 3351 632,12 162,83 552,67 18842 61,07 122397 183,34 56,91 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 2.120.2 ex 0807 10 90  other 163,61 6880 1297,67 334,28 1 134,56 38681 125,38 251267 376,38 116,84 2.130 0808 10 911 0808 10 93 Apples 79,32 3336 629,19 162,08 550,10 18754 60,79 121829 182,49 56,650808 10 99j 2.140 Pears 2.140.1 0808 20 31 0808 S H Pears  Nashi (Pyrus  ¢pyrifo 209,72 8819 1663,41 428,50 1454,33 49582 160,72 322084 482,46 149,77 0808 20 35 ha) . 0808 20 39 2.140.2 0808 20 31 0808 20 35 Other 78,67 3308 623,98 160,74 545,55 18599 60,29 120821 180,98 56,18 0808 20 39 2.150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 2160 0809 20 90l Cherries 150&gt;60 6316 1 191,32 306,73 1046,98 35352 115,24 231706 345,46 108,06 2.170 ex 0809 30 00 Peaches 125.64 5284 996.55 256.71 871.29 29705 96,28 192961 289.04 89,73 No L 81 / 12 Official Journal of the European Communities 26. 3 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 187,71 7894 1488,87 383,54 1301,73 44380 145,85 288288 431,83 134,06 ! 2-190 0809 40 lJ) Plums 127'84 5376 101 3 »" 261,21 886,54 30225 97,97 196338 294,10 91,30 2,200 0810 10 9o) Strawberries 247,31 10401 1961,59 505,31 1715,04 58471 189,53 379821 568,94 176,62 2.205 0810 20 10 Raspberries 891,69 37500 7072,44 1821,90 6183,50 210815 683,35 1369428 2051,31 636,81 2.210 0810 40 30 Fruit of the species Vaccinium 136,31 5755 1079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 66,11 2779 523,89 135,17 459,26 15582 50,61 101329 152,08 47,14 Planch.^ " 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon 104,27 4 385 827,04 213,05 723,09 24652 79,91 160140 239,87 74,46 fruit) 2:250 ex 0810 90 30 Lychees 170,46 7169 1352,06 348,29 1 182,12 40302 130,63 261798 392,15 121,74